Detailed Action
This Office action responds to the communication filed 3/22/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elliot Lipins (49,044) on 5/6/2022.
The application has been amended as follows:
Claim 1: “the third trench” in line 8 has been amended to “the third trenches are”.
Claim 18: “surface of portion” in line 15 has been amended to “surface of a portion”.
Election/Restrictions
Claims 1-6, 8-20 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 8/3/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/3/2021 is withdrawn.  Claims 17 and 18-20 , directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowable subject matter of claims 1-6, 8-20 is the inclusion of the limitation an oxide film and a filling film disposed in the first trench, the filling film is disposed on the oxide film in the first trench; the third trench is filled only with the oxide film, wherein an uppermost surface of the oxide film in the third trench is lower than an uppermost surface of the filling film in the first trench (claims 1-6, 8); wordlines extending in the first direction over the second and third isolation films and extending at least partially over the first isolation film; wherein the first height is less than or equal to the second height and the first height is greater than the third height (claims 9-17); wordlines extending in the first direction over the second isolation film and the third isolation film and extending in part over the first isolation film; wherein the first height is less than or equal to the second height and the first height is greater than the third height (claims 18-20).  Prior art of record teaches heights and upper surface configurations of oxide films and filling films, however, the prior art of record was not found to render obvious the claimed configurations of these films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 20200227269 A1) discloses a semiconductor device but fails to teach the claimed oxide film and filling film configuration.
Wang (US 20180277546 A1) discloses a semiconductor device but fails to teach the claimed oxide film and filling film configuration.
Nagai (US 20180286742 A1) discloses a semiconductor device but fails to teach the claimed oxide film and filling film configuration.
Lin (US 20180190771 A1) discloses a semiconductor device but fails to teach the claimed oxide film and filling film configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/WILLIAM H ANDERSON/Examiner, Art Unit 2817